NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

PATRICIA DAGAN,                  )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D17-4828
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 17, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, and
Helene S. Parnes, Assistant Attorney
General, Tampa (substituted as counsel
of record after brief was filed), for
Appellee.

                       ORDER RELINQUISHING JURISDICTION

NORTHCUTT, Judge.

              Patricia Dagan has appealed her convictions and sentences on three

counts. However, the State correctly points out that the record does not contain a

written, judge-signed sentencing document reflecting the time-served sentences for
counts two and three. Rather, the only written memorialization of the court's oral

imposition of those sentences is a "memo of sentence," or "snapout," which is signed

only by the courtroom clerk.

              Pursuant to Florida Rule of Appellate Procedure 9.110(l), we relinquish

jurisdiction for 30 days, during which the trial court shall render a proper sentencing

document for counts two and three that complies with the dictates of Florida Rule of

Criminal Procedure 3.986(a) ("The forms as set forth below . . . shall be used by all

courts." (emphasis added)). This document shall replace the snapout form that the trial

court employed for those two counts, forms that the Tenth Circuit has persisted in using

despite a cavalcade of opinions from this court decrying this practice and pointing out

specific problems with the circuit’s widespread use of the forms. See Hendrix v. State,

224 So. 3d 823, 824 (Fla. 2d DCA 2017) (holding that a snapout cannot serve as a

written competency order); Gray v. State, 198 So. 3d 780, 782–83 (Fla. 2d DCA 2016)

(holding that a snapout cannot serve as a written judgment or sentence); Phillips v.

State, 198 So. 3d 789, 790 (Fla. 2d DCA 2016), Zaborowski v. State, 126 So. 3d 405,

407 n.2 (Fla. 2d DCA 2013), Thar v. State, 8 So. 3d 1204, 1205 n.1 (Fla. 2d DCA 2009),

and Cochrane v. State, 997 So. 2d 1221, 1223 (Fla. 2d DCA 2008) (Altenbernd, J.,

concurring) (each noting this court's longstanding discouragement of the practice of

using snapouts); Woods v. State, 987 So. 2d 669, 672 (Fla. 2d DCA 2007) ("If this court

had the power to do so, it would order the Tenth Judicial Circuit to cease and desist in

the use of this type of form final order."); Akridge v. Crow, 903 So. 2d 346, 350 (Fla. 2d

DCA 2005) (holding that snapouts are inadequate to serve as orders requiring the

recipient to appear for a hearing); Sutton v. State, 838 So. 2d 616, 617 n.1 (Fla. 2d DCA



                                             2
2003) (noting the mischief that snapouts can cause and remanding for determination of

the defendant's prison credit because the snapout did not have a place to note such

credit); Heath v. State, 840 So. 2d 307, 308–09 (Fla. 2d DCA 2003) (noting that case

law had discouraged but stopped short of prohibiting the use of snapouts); Gordon v.

State, 827 So. 2d 346, 347 (Fla. 2d DCA 2002) (urging the use of proper forms in lieu of

snapouts); Braswell v. State, 804 So. 2d 523, 523 (Fla. 2d DCA 2001) (holding that a

snapout is insufficient to serve as an order of revocation of probation); Monroe v. State,

784 So. 2d 1163, 1164 (Fla. 2d DCA 2001) (reiterating this court's prior admonition

regarding the use of snapouts as orders of revocation of probation); Richardson v.

State, 761 So. 2d 1232, 1233 (Fla. 2d DCA 2000) (reversing the defendant's sentence

because the circuit court's use of the "infamous" snapout created an ambiguity that

could have rendered the sentence illegal); Monroe v. State, 760 So. 2d 289, 290 (Fla.

2d DCA 2000) (explaining that the record contained no revocation order where trial

court used a snapout for that purpose); Wagner v. State, 744 So. 2d 1155, 1156 (Fla.

2d DCA 1999) (reversing the use of a snapout as a written order of violation of

probation); Grantham v. State, 735 So. 2d 525, 526 (Fla. 2d DCA 1999) (reversing the

trial court's use of a snapout as an order of revocation of probation); Peterson v. State,

730 So. 2d 830, 831 (Fla. 2d DCA 1999) (cautioning the Tenth Circuit against the use of

snapouts as sentencing documents); Donley v. State, 557 So. 2d 943, 945 (Fla. 2d DCA

1990) (reversing the use of a snapout as a written order of violation of probation).

              Jurisdiction relinquished for thirty days, with directions.

SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                              3